                                   Case 19-60025-lkg                Doc 1        Filed 02/05/19           Page 1 of 60


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Southeastern Illinois Counseling Centers, Inc.

2.   All other names debtor       FDBA     Clay Family Counseling Center
     used in the last 8 years     FDBA     Richland Family Counseling Center
                                  FDBA     Wabash Family Counseling Center
     Include any assumed
     names, trade names and       FDBA     Wayne County Family Counseling Center
     doing business as names      FDBA     Crawford County Counseling Center
                                  FDBA     Lawrence County Counseling Center

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  208 East Main Street
                                  Olney, IL 62450
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Richland                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-60025-lkg               Doc 1         Filed 02/05/19              Page 2 of 60
Debtor    Southeastern Illinois Counseling Centers, Inc.                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6214

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 19-60025-lkg                 Doc 1        Filed 02/05/19            Page 3 of 60
Debtor   Southeastern Illinois Counseling Centers, Inc.                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                   Case 19-60025-lkg                 Doc 1        Filed 02/05/19              Page 4 of 60
Debtor    Southeastern Illinois Counseling Centers, Inc.                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 5, 2019
                                                  MM / DD / YYYY


                             X   /s/ Glenn Jackson                                                        Glenn Jackson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Executive Director




18. Signature of attorney    X   /s/ Jay B. Howd                                                           Date February 5, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jay B. Howd 6208980
                                 Printed name

                                 Bankruptcy Clinic, PC
                                 Firm name

                                 2006 Broadway Street
                                 Mount Vernon, IL 62864
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     1-618-315-6600                Email address      mtvernon.bankruptcyclinic@gmail.com

                                 6208980 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                      Case 19-60025-lkg                      Doc 1        Filed 02/05/19            Page 5 of 60




 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 5, 2019                        X /s/ Glenn Jackson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Glenn Jackson
                                                                       Printed name

                                                                       Executive Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                              Case 19-60025-lkg                                 Doc 1              Filed 02/05/19                         Page 6 of 60

 Fill in this information to identify the case:

 Debtor name            Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           445,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            48,761.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           493,761.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           441,479.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            78,567.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           416,532.23


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             936,578.23




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                      Case 19-60025-lkg                  Doc 1     Filed 02/05/19       Page 7 of 60

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    First Financial Bank                                    Operational Account/
           3.1.     Olney, IL                                               Grant Account                   6284                                       $783.00



                    First National Bank in Olney                            Business and Personal
           3.2.     Olney, IL                                               Property Checking               5089                                       $441.00



                    Trust Bank
           3.3.     Olney, IL                                               Third Party Income Acct.        6708                                       $116.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,340.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                      Case 19-60025-lkg                  Doc 1     Filed 02/05/19          Page 8 of 60

 Debtor         Southeastern Illinois Counseling Centers, Inc.                                Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Four drawer filing cabinets (97), two drawer
           filing cabinets (28), three drawer filing
           cabinets (2), desks (regular shaped) (38), L
           shaped desks (6), desk chairs (52),
           non-stackable chairs (123), meeting room
           tables (26), lateral files (7), TV carts (5),
           storage cabinets (5), computer stations (2),
           couch (1)                                                                  $13,200.00     N/A                               $13,200.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers (26), server (1), printers (30),
           copiers (11), fax machines (3), phone systems
           (5), typewriters (2), shredders (5), VCR / DVD
           player (11), TV's (10), hight speed scanners (1),
           laminating machine (1), overhead projector (1),
           microwaves (6), refrigerator (1)                                           $12,250.00     N/A                               $12,250.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                      Case 19-60025-lkg                  Doc 1     Filed 02/05/19        Page 9 of 60

 Debtor         Southeastern Illinois Counseling Centers, Inc.                                Case number (If known)
                Name


 43.       Total of Part 7.                                                                                                           $25,450.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Dodge Dart; 60,000 miles; value
                     based on Kelley Blue Book private party
                     value for vehicle in Good condition                                $8,066.00    Kelley Blue Book                    $8,066.00


           47.2.     2012 Chevrolet Malibu;109,000 miles;
                     value based on Kelley Blue Book private
                     party value for vehicle in Good
                     condition                                                          $5,834.00    Kelley Blue Book                    $5,834.00


           47.3.     2005 Buick LaCrosse; 263,000 miles;
                     value based on Kelley Blue Book private
                     party value for vehicle in Good
                     condition                                                          $2,209.00    Kelley Blue Book                    $2,209.00


           47.4.     2003 Pontiac Grand Am; 282,000 miles;
                     value based on Kelley Blue Book private
                     party value for vehicle in Good
                     condition                                                          $1,154.00    Kelley Blue Book                    $1,154.00


           47.5.     2003 Pontiac Grand Am; 251,000 miles;
                     value based on Kelley Blue Book private
                     party value for vehicle in Good
                     condition                                                          $1,160.00    Kelley Blue Book                    $1,160.00


           47.6.     2007 Chevrolet Uplander Van with
                     79,700 miles value based on Kelley Blue
                     Book private party value for vehicle in
                     fair condition                                                     $3,458.00    Kelley Blue Book                    $3,548.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                     Case 19-60025-lkg                  Doc 1     Filed 02/05/19        Page 10 of 60

 Debtor         Southeastern Illinois Counseling Centers, Inc.                                Case number (If known)
                Name

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                          $21,971.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Commercial building
                     located at 901 W. 3rd,
                     Flora, IL 62839 (Clay
                     County); single lot
                     improved with single
                     story building
                     outfitted for small
                     business use;
                     detached parking lot;
                     property had a
                     commercial appraisal
                     of $120,000 several
                     years earlier, but this
                     is believed to be
                     inflated; value based
                     on debtor's best
                     estimate                             Fee Simple                  $85,000.00     N/A                                $85,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                     Case 19-60025-lkg                  Doc 1     Filed 02/05/19        Page 11 of 60

 Debtor         Southeastern Illinois Counseling Centers, Inc.                               Case number (If known)
                Name

           55.2.     Commercial building
                     located at 1501 Olive,
                     Lawrenceville, IL
                     62439 (Lawrence
                     County); single lot
                     improved with single
                     story building
                     outfitted for small
                     business use; value
                     based on debtor's
                     best estimate                        Fee Simple                  $50,000.00      N/A                  $50,000.00


           55.3.     Two commercial
                     buildings on two
                     contiguous lots
                     located at 204 West
                     Highland, Robinson,
                     IL 62454 and 204 A
                     West Highland,
                     Robinson, IL 62454
                     (Crawford County);
                     both businesses are
                     outfitted for small
                     business use; value
                     based on realtor
                     quote which is
                     believed to be
                     reasonable                           Fee Simple                 $200,000.00      N/A                $200,000.00


           55.4.     Commercial building
                     on single lot located
                     at 602 E. Fifth, Mt.
                     Carmel, IL 62863
                     (Wabash County);
                     building is outfitted
                     for small business
                     use; property has
                     been listed for sale
                     with a realtor for
                     $150,000 for an
                     extended period of
                     time, but no one has
                     been interested;
                     value based on
                     debtor's best
                     estimate                             Fee simple                 $110,000.00      N/A                $110,000.00




 56.       Total of Part 9.                                                                                             $445,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                     Case 19-60025-lkg                  Doc 1     Filed 02/05/19        Page 12 of 60

 Debtor         Southeastern Illinois Counseling Centers, Inc.                               Case number (If known)
                Name



 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                        Case 19-60025-lkg                          Doc 1             Filed 02/05/19                  Page 13 of 60

 Debtor          Southeastern Illinois Counseling Centers, Inc.                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,340.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $25,450.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $21,971.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $445,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $48,761.00          + 91b.              $445,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $493,761.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                       Case 19-60025-lkg                    Doc 1         Filed 02/05/19            Page 14 of 60

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   Chrysler Capital                               Describe debtor's property that is subject to a lien                    $10,100.00                 $8,066.00
       Creditor's Name                                2015 Dodge Dart; 60,000 miles; value based
       Attention: Bankruptcy                          on Kelley Blue Book private party value for
       Dept.                                          vehicle in Good condition
       PO box 961278
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   First Financial Bank                           Describe debtor's property that is subject to a lien                    $85,121.00              $200,000.00
       Creditor's Name                                Two commercial buildings on two contiguous
                                                      lots located at 204 West Highland, Robinson,
                                                      IL 62454 and 204 A West Highland, Robinson,
                                                      IL 62454 (Crawford County); both businesses
                                                      are outfitted for small business use; value
       PO Box 2122                                    based on realtor quo
       Terre Haute, IN 47802
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-60025-lkg                    Doc 1         Filed 02/05/19            Page 15 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                           Case number (if know)
              Name

       6898
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. First Financial Bank
       2. First Financial Bank

 2.3   First Financial Bank                           Describe debtor's property that is subject to a lien                     $50,198.00   $200,000.00
       Creditor's Name                                Two commercial buildings on two contiguous
                                                      lots located at 204 West Highland, Robinson,
                                                      IL 62454 and 204 A West Highland, Robinson,
                                                      IL 62454 (Crawford County); both businesses
                                                      are outfitted for small business use; value
       PO Box 2122                                    based on realtor quo
       Terre Haute, IN 47802
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6899
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.4   Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $81,304.00     Unknown
       Creditor's Name                                All attachable property on Schedules A/B for
                                                      liens filed in Wabash and Clay Counties on
       PO Box 7346                                    10/22/18 and Lawrence and Richland
       Philadelphia, PA                               Counties on 10/18/18
       19101-7346
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Liens
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       filed 10/18/18 and 10/22/18                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8418
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Tony Weston                                    Describe debtor's property that is subject to a lien                      $1,350.00   $110,000.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                       Case 19-60025-lkg                    Doc 1         Filed 02/05/19            Page 16 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                           Case number (if know)
              Name

       Creditor's Name                                Real estate located in Wabash County:
       DBA Weston's Lawn                              602 E. Fifth, Mt. Carmel, IL
       Equipment
       10653 Kaskaskia Lane
       Lawrenceville, IL 62439
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien for Services Performed
                                                      Is the creditor an insider or related party?
       gbes@gbeslaw.com                                  No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Recorded 11/13/18                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Tony Weston                                    Describe debtor's property that is subject to a lien                     $3,524.00   $200,000.00
       Creditor's Name                                Real estate located in Crawford County:
       DBA Weston's Lawn                              204 W. Highland, Robinson, IL
       Equipment
       10653 Kaskaskia Lane
       Lawrenceville, IL 62439
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien for Services Performed
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Filed 11/13/18                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Tony Weston                                    Describe debtor's property that is subject to a lien                     $1,908.00    $50,000.00
       Creditor's Name                                Real estate located in Lawrence County:
       DBA Weston's Lawn                              1501 Olive, Lawrenceville, IL
       Equipment
       10653 Kaskaskia Lane
       Lawrenceville, IL 62439
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien for Services Performed
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Filed 11/6/18                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 19-60025-lkg                   Doc 1         Filed 02/05/19            Page 17 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                           Case number (if know)
              Name


        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.8    Tony Weston                                   Describe debtor's property that is subject to a lien                       $1,974.00    $85,000.00
        Creditor's Name                               Real estate located in Clay County
        DBA Weston's Lawn
        Equipment
        10653 Kaskaskia Lane
        Lawrenceville, IL 62439
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien for Services Performed
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        Filed 11/13/18                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.9    USDA Rural Development                        Describe debtor's property that is subject to a lien                     $206,000.00   $110,000.00
        Creditor's Name                               Commercial building on single lot located at
                                                      602 E. Fifth, Mt. Carmel, IL 62863 (Wabash
                                                      County); building is outfitted for small
        Centralized Servicing                         business use; property has been listed for
        Center                                        sale with a realtor for $150,000 for an
        PO Box 66506                                  extended period of time, but
        Saint Louis, MO 63166
        Creditor's mailing address                    Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $441,479.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                     Case 19-60025-lkg               Doc 1         Filed 02/05/19                Page 18 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                     Case number (if know)
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Crawford County Circuit Clerk
        100 Douglas Street                                                                                Line   2.2
        Robinson, IL 62454

        Crawford County Circuit Clerk
        100 Douglas Street                                                                                Line   2.3
        Robinson, IL 62454

        Crawford County Circuit Clerk
        100 Douglas Street                                                                                Line   2.6
        Robinson, IL 62454

        Gosnell Borden Enloe Sloss &
        McCullough, Ltd.                                                                                  Line   2.5
        815 12th Street
        PO Box 737
        Lawrenceville, IL 62439

        Gosnell Borden Enloe Sloss &
        McCullough, Ltd.                                                                                  Line   2.6
        815 12th Street
        PO Box 737
        Lawrenceville, IL 62439

        Gosnell Borden Enloe Sloss &
        McCullough, Ltd.                                                                                  Line   2.7
        815 12th Street
        PO Box 737
        Lawrenceville, IL 62439

        Lawrence Co Circuit Clerk/Recorder
        Lawrence County Courthouse                                                                        Line   2.4
        1100 State Street
        Lawrenceville, IL 62439

        Lawrence County Clerk & Recorder
        Lawrence County Courthouse                                                                        Line   2.7
        1100 State Street
        Lawrenceville, IL 62439

        Richland Co Circuit Clerk/Recorder
        103 West Main Street, #21                                                                         Line   2.4
        Olney, IL 62450-2170

        Santander Consumer USA
        PO Box 961245                                                                                     Line   2.1
        Fort Worth, TX 76161

        Wabash County Clerk & Recorder
        401 North Market Street                                                                           Line   2.5
        Mount Carmel, IL 62863

        Westons Lawn Service
        9716 Weston Road                                                                                  Line   2.7
        Sumner, IL 62466




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                     Case 19-60025-lkg               Doc 1   Filed 02/05/19            Page 19 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                             Case number (if know)
              Name

        Wright, Shagley & Lowery, PC
        500 Ohio Street                                                                         Line   2.2
        PO Box 9849
        Terre Haute, IN 47807-3517

        Wright, Shagley & Lowery, PC
        500 Ohio Street                                                                         Line   2.3
        PO Box 9849
        Terre Haute, IN 47807-3517




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property            page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                     Case 19-60025-lkg                        Doc 1           Filed 02/05/19                 Page 20 of 60

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $51,985.00           $10,000.00
           Glenn Jackson                                             Check all that apply.
           103 North Hubble Drive                                       Contingent
           Mount Erie, IL 62446                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Back pay; Mr. Jackson was only employee
                                                                     authorized by the board to remain employed
                                                                     without pay up until bankruptcy filing; all other
                                                                     employees were terminated on or about
                                                                     October 5, 2018; $10,000 is claimed per 11 USC
           5/18 - 2/19                                               507(a)(4)(A)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                          Unknown            Unknown
           Illinois Dept of Empl. Security                           Check all that apply.
           Bankruptcy Section                                           Contingent
           401 South State St., 4th Floor                               Unliquidated
           Chicago, IL 60605                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   41852                                   Best Case Bankruptcy
                                     Case 19-60025-lkg                        Doc 1           Filed 02/05/19                 Page 21 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                                  Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $26,582.00    $26,582.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Additional 941 taxes not secured by liens set
           2018                                                      forth on Schedule D
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,931.00
           Aarah, Slichenmyer                                                          Contingent
           1308 Margo Street                                                           Unliquidated
           Olney, IL 62450                                                             Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Back pay
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                Unknown
           Aflac                                                                       Contingent
           1932 Wynnton Road                                                           Unliquidated
           Columbus, GA 31999                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Vendor Account
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $11,230.00
           Alvin Ewing                                                                 Contingent
           709 Laurel                                                                  Unliquidated
           Fairfield, IL 62837                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Back pay
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,202.60
           Ameren Illinois                                                             Contingent
           Credit & Collections                                                        Unliquidated
           2105 E State Route 104                                                      Disputed
           Pawnee, IL 62558
                                                                                   Basis for the claim:     Utilities
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No      Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,070.00
           Andrea Baker                                                                Contingent
           1403 W. Mack                                                                Unliquidated
           Olney, IL 62450                                                             Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Back pay
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 22 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.44
          AT & T Mobility                                                       Contingent
          PO Box 6463                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cellular phone services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Attorney Barbara A. Weiner, LLC                                       Contingent
          600 Central Ave #325                                                  Unliquidated
          Highland Park, IL 60035
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consultant /Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,400.00
          Bradley Musgrave                                                      Contingent
          208 W. Main Street                                                    Unliquidated
          Oblong, IL 62449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $387.40
          Call Center Plus                                                      Contingent
          832 W 1455 North                                                      Unliquidated
          Logan, UT 84321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Crisis Call Center/Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,044.00
          Carla Kuhl                                                            Contingent
          5761 Old Ingraham Rd.                                                 Unliquidated
          Ingraham, IL 62434                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,827.00
          Carrie Parker                                                         Contingent
          911 Landes Street                                                     Unliquidated
          Mount Carmel, IL 62863                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,722.97
          City of Fairfield                                                     Contingent
          109 Northeast Second Street                                           Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 23 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Flora                                                         Contingent
          PO Box 249                                                            Unliquidated
          Flora, IL 62839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89.81
          City of Lawrenceville                                                 Contingent
          PO Box 557                                                            Unliquidated
          Lawrenceville, IL 62439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69.29
          City of Olney                                                         Contingent
          Water Dept.                                                           Unliquidated
          300 South Whittle Avenue                                              Disputed
          Olney, IL 62450
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,015.00
          Connie Hosmer                                                         Contingent
          PO Box 562                                                            Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,392.00
          Cynthia Lawson                                                        Contingent
          1767 Cedar Lane                                                       Unliquidated
          Sumner, IL 62466                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45.00
          Data Management Shredding                                             Contingent
          PO Box 3093                                                           Unliquidated
          Terre Haute, IN 47803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,383.00
          David Judy                                                            Contingent
          397 E. Small Lane Rd.                                                 Unliquidated
          Noble, IL 62868                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 24 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,625.00
          Donna Harris                                                          Contingent
          1310 S. Linn Street                                                   Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,653.35
          Eagleson Automotive                                                   Contingent
          520 South Whittle Avenue                                              Unliquidated
          PO Box 157                                                            Disputed
          Olney, IL 62450
                                                                             Basis for the claim:    Maintenace to vehicles/ Vendor Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,106.90
          Fehrenbacher LLC                                                      Contingent
          1500 South Whittle Avenue                                             Unliquidated
          PO Box 539                                                            Disputed
          Olney, IL 62450
                                                                             Basis for the claim:    Arbors Center rental / Vendor Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.86
          Flat Rock Telephone Co-Op                                             Contingent
          PO Box 147                                                            Unliquidated
          Flat Rock, IL 62427                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone system repairs Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,044.75
          Frontier                                                              Contingent
          PO Box 740407                                                         Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,042.00
          Gilbert Tennyson                                                      Contingent
          507 East Center Street                                                Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,061.28
          Health Alliance                                                       Contingent
          3310 Field South Drive                                                Unliquidated
          Champaign, IL 61822                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance premiums
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 25 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $494.60
          Illinois Gas Company                                                  Contingent
          PO Box 490                                                            Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,937.00
          James R. Tarpley II                                                   Contingent
          1023 West Butler                                                      Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,945.00
          Jane Thompson-Smith                                                   Contingent
          PO Box 141                                                            Unliquidated
          Noble, IL 62868                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,870.00
          Jennifer Oesch                                                        Contingent
          5080 N. Passport Rd.                                                  Unliquidated
          Noble, IL 62868                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.00
          Johnston Sanitation                                                   Contingent
          c/o Chris Johnston                                                    Unliquidated
          PO Box 70                                                             Disputed
          Fairfield, IL 62837
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          K & K Janitorial Services                                             Contingent
          115 West 6th Street                                                   Unliquidated
          Flora, IL 62839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Janitorial Services/ Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,770.00
          Karen Hilliard                                                        Contingent
          431 Brian Drive                                                       Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 26 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,520.00
          Kathy Stokes                                                          Contingent
          1416 6th Street                                                       Unliquidated
          Lawrenceville, IL 62439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $972.00
          Kent Karcher                                                          Contingent
          5272 E. US 50                                                         Unliquidated
          Sumner, IL 62466                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Kimberly Musgrave                                                     Contingent
          208 W. Main Street                                                    Unliquidated
          Oblong, IL 62449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.85
          Lemond Chevrolet                                                      Contingent
          412 East Main Street                                                  Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vehicle maintenace/Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,000.00
          Leymone Hardcastle & Co, Ltd                                          Contingent
          PO Box 67                                                             Unliquidated
          Flora, IL 62839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Book keeping services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.50
          Linda Hungerford MD                                                   Contingent
          2516 Buckhorn Road                                                    Unliquidated
          Sumner, IL 62466                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Auditor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.65
          Marathon Tire Service                                                 Contingent
          220 North West Street                                                 Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 27 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,812.00
          Martha Stephens                                                       Contingent
          508 W. Illinois                                                       Unliquidated
          Oblong, IL 62449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,842.00
          Mary Buck                                                             Contingent
          202 Ladue Drive                                                       Unliquidated
          Mount Carmel, IL 62863                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,431.79
          Mass Mutual                                                           Contingent
          DMS                                                                   Unliquidated
          1295 State Street                                                     Disputed
          Springfield, MA 01111
                                                                             Basis for the claim:    Pension Plan Administration Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.68
          Matthew Bender & Co                                                   Contingent
          28544 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Software support
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,315.00
          Megan Calvert                                                         Contingent
          213 N. Dorsey Rd.                                                     Unliquidated
          Robinson, IL 62454                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,406.00
          Melody Fore                                                           Contingent
          616 N. Washington Street                                              Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Micropower                                                            Contingent
          923 South 5th Street                                                  Unliquidated
          Springfield, IL 62703                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 28 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,193.00
          Micropower Computer Systems                                           Contingent
          923 South 5th Street                                                  Unliquidated
          Springfield, IL 62703                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Software Support
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,415.50
          Miller Office Equipment                                               Contingent
          PO Box 204                                                            Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment repair/Office supplies/Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,076.00
          Miranda Donaldson                                                     Contingent
          2035 Co Rd 350E                                                       Unliquidated
          West Salem, IL 62476                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $641.85
          Mt. Carmel Public Utility Co                                          Contingent
          316 Market Street                                                     Unliquidated
          Mount Carmel, IL 62863                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.00
          New Wave Communications                                               Contingent
          PO Box 9001060                                                        Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,042.80
          Olde Print Shoppe                                                     Contingent
          1314 East Main Street                                                 Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,000.00
          Paras Harshawat & Assoc.                                              Contingent
          Harsha Outpatient Services, LLC                                       Unliquidated
          4733 South 7th Street                                                 Disputed
          Terre Haute, IN 47802
                                                                             Basis for the claim:    Psychiatric Counseling/Vendor account
          Date(s) debt was incurred 2014 -16
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 29 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,057.00
          Rebecca Buffington                                                    Contingent
          911 E. South Street                                                   Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Renae Robertson                                                       Contingent
          1594 Co Hwy 8                                                         Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,590.00
          Renee Patterson                                                       Contingent
          4980 N. Passport Rd.                                                  Unliquidated
          Noble, IL 62868                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $851.16
          Republic Services                                                     Contingent
          12820 Cumminsville Road                                               Unliquidated
          Pimento, IN 47866                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trash Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Richland Residences, Inc. NFP                                         Contingent
          Drawer M                                                              Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred 2016 - 17
                                                                             Basis for the claim:    Fund transfer loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,566.00
          Robin Stumborg                                                        Contingent
          100 N. 1st St SW                                                      Unliquidated
          Clay City, IL 62824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.50
          Robinson Palestine Water Commission                                   Contingent
          PO Box 735                                                            Unliquidated
          Robinson, IL 62454                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 30 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,111.25
          Save A Lot                                                            Contingent
          118 East York Street                                                  Unliquidated
          Olney, IL 62450                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.00
          Secretary of State of Illinois                                        Contingent
          License Renewal                                                       Unliquidated
          3701 Winchester Road                                                  Disputed
          Springfield, IL 62707
                                                                             Basis for the claim:    Vehicle registration/Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,003.00
          Shari Winter                                                          Contingent
          13 Esther Rd                                                          Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,040.00
          Summer Holshouser                                                     Contingent
          504 East Market Street                                                Unliquidated
          Pottsville, PA 17901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $459.26
          Synchrony Bank                                                        Contingent
          Attn Bankruptcy Department                                            Unliquidated
          PO Box 965061                                                         Disputed
          Orlando, FL 32896-5061
                                                                             Basis for the claim:    Wal Mart Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,045.00
          Tamera Hayes                                                          Contingent
          592 Brady Mountain Cutoff                                             Unliquidated
          Royal, AR 71968                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,059.00
          Tena Young                                                            Contingent
          107 West King                                                         Unliquidated
          Fairfield, IL 62837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                 Page 31 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,544.28
          Terminix International                                                Contingent
          PO Box 616                                                            Unliquidated
          Mattoon, IL 61938                                                     Disputed
          Date(s) debt was incurred
                                                                                            Pest control/ Vendor Account (Services for the
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Robinson, Flora and Wabash locations)
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,313.99
          The AME Group                                                         Contingent
          Computer Support & Services                                           Unliquidated
          6001 East Old Hwy 50                                                  Disputed
          Vincennes, IN 47591
                                                                             Basis for the claim:    Software support /Vendor Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,400.00
          The Estate of Eugene S. Kostiuk MD                                    Contingent
          c/o Karen Stevens                                                     Unliquidated
          4987 East Lakeview Lane                                               Disputed
          Olney, IL 62450
                                                                             Basis for the claim:    Psychiatric counseling/Vendor Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.60
          The Hanover Insurance Group                                           Contingent
          PO Box 580045                                                         Unliquidated
          Charlotte, NC 28258                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance premiums
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.00
          The Wellness Loft, Inc.                                               Contingent
          PO Box 1739                                                           Unliquidated
          Effingham, IL 62401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,420.00
          Traci Yarber                                                          Contingent
          9042 Orchard Rd.                                                      Unliquidated
          Lawrenceville, IL 62439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,227.84
          Visa                                                                  Contingent
          PO Box 4521                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19                     Page 32 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                          Case number (if known)
              Name

 3.76      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $816.43
           Wex Bank                                                             Contingent
           PO Box 6293                                                          Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Employee EAP for counseling
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.77      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,847.55
           Williams Brothers Healthcare                                         Contingent
           1029 East Main Street                                                Unliquidated
           Olney, IL 62450                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Client Prescriptions/Vendor Account
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.78      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $124.50
           WWTF - City of Robinson                                              Contingent
           PO Box 188                                                           Unliquidated
           Robinson, IL 62454                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Ameren Illinois
           PO Box 88034                                                                               Line     3.4
           Chicago, IL 60680
                                                                                                             Not listed. Explain

 4.2       Health Alliance Medical Plan
           1677 Reliable Parkway                                                                      Line     3.26
           Chicago, IL 60686
                                                                                                             Not listed. Explain

 4.3       Illinois Department of Labor
           900 South Spring Street                                                                    Line     3.33
           Springfield, IL 62704
                                                                                                             Not listed. Explain

 4.4       Illinois Dept of Labor
           Regional Office Building                                                                   Line     3.33                                 2605
           2309 W. Main St., Ste. 115
                                                                                                             Not listed. Explain
           Marion, IL 62959

 4.5       Mass Mutual
           PO Box 219062                                                                              Line     3.43
           Kansas City, MO 64121
                                                                                                             Not listed. Explain

 4.6       Secretary of State of Illinois
           213 State Capitol                                                                          Line     3.63
           Springfield, IL 62756
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1        Filed 02/05/19                 Page 33 of 60

 Debtor       Southeastern Illinois Counseling Centers, Inc.                                      Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.7       Terminix
           PO Box 742592                                                                         Line     3.69
           Cincinnati, OH 45274
                                                                                                        Not listed. Explain

 4.8       Visa Card Services
           PO Box 875852                                                                         Line     3.75
           Kansas City, MO 64187
                                                                                                        Not listed. Explain

 4.9       Wal Mart Community / SYNCHB
           PO Box 530934                                                                         Line     3.66
           Atlanta, GA 30353
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     78,567.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    416,532.23

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      495,099.23




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                     Case 19-60025-lkg                Doc 1      Filed 02/05/19         Page 34 of 60

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Management
             lease is for and the nature of               agreement wherein
             the debtor's interest                        debtor has managed
                                                          the housing options for
                                                          Richland Residences,
                                                          Inc. These are two
                                                          living facilities which
                                                          house individuals with
                                                          persistent and serious
                                                          mental illnesses in one
                                                          facility and a supported
                                                          living facility in the
                                                          second facility. These
                                                          facilities are owned by
                                                          Richland Residences,
                                                          but the management
                                                          are supervised by HUD.
                                                          The terms of the
                                                          management
                                                          agreeement are $2,074
                                                          per month payable to
                                                          debtor. However,
                                                          debtor has received no
                                                          management fees
                                                          under this agreement
                                                          since September 2016
                                                          from Richland
                                                          Residences. 515 W. St.
                                                          John Street, Olney, IL
                                                          and 209 S. Camp
                                                          Street, Olney, IL due to
                                                          low occupancy
                  State the term remaining                Month to month
                                                                                     Richland Residences, Inc. NFP
             List the contract number of any                                         Drawer M
                   government contract                                               Olney, IL 62450




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case 19-60025-lkg                           Doc 1   Filed 02/05/19        Page 35 of 60
 Debtor 1 Southeastern Illinois Counseling Centers, Inc.                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.2.        State what the contract or                   Long term lease
             lease is for and the nature of               agreement for rental of
             the debtor's interest                        real estate located at
                                                          208 East Main, Olney,
                                                          IL wherein debtor is
                                                          obligated to pay $1,200
                                                          per month. Debtor is in
                                                          arrears by several
                                                          months and will not be
                                                          assuming this
                                                          agreement. The
                                                          specific end of lease
                                                          was set forth as
                                                          January 31, 2021.
                  State the term remaining                2 years
                                                                                             Tom Fehrenbacher
             List the contract number of any                                                 PO Box 539
                   government contract       N/A                                             Olney, IL 62450


 2.3.        State what the contract or                   In exchange for
             lease is for and the nature of               behavioral health care
             the debtor's interest                        for Wayne County
                                                          citizens, debtor has
                                                          been allowed to utilize
                                                          the commercial facilility
                                                          located at 401 N. Basin
                                                          Road, Fairfield, IL
                                                          62837; in addition to
                                                          free rent, debtor has
                                                          been receiving $42,000
                                                          in annual payments as
                                                          a subsidy to help offset
                                                          costs of services; this
                                                          payment has been paid
                                                          in two installments
                                                          over the course of the
                                                          year for an extended
                                                          period of time.
                  State the term remaining                Annual renewal
                                                                                             Wayne County 708 Board
             List the contract number of any                                                 301 E. Main, Suite 203
                   government contract                                                       Fairfield, IL 62837




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                     Case 19-60025-lkg               Doc 1   Filed 02/05/19          Page 36 of 60

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Glenn Jackson                     103 North Hubble Drive                            Internal Revenue                   D   2.4
                                               Mount Erie, IL 62446                              Service                            E/F
                                                                                                                                    G




    2.2      Mary Buck                         202 Ladue Drive                                   Internal Revenue                   D   2.4
                                               Mount Carmel, IL 62863                            Service                            E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 37 of 60




 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 7/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $274,135.00
       From 7/01/2018 to Filing Date
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,368,893.00
       From 7/01/2017 to 6/30/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                     Case 19-60025-lkg                    Doc 1        Filed 02/05/19             Page 38 of 60
 Debtor       Southeastern Illinois Counseling Centers, Inc.                                            Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Karen Hilliard v. Southeastern                    Claim for back             Illinois Department of Labor                 Pending
               Illinois Counseling Centers,                      pay                        900 South Spring Street                      On appeal
               Inc.                                                                         Springfield, IL 62704-2725
                                                                                                                                         Concluded
               18-002605

       7.2.    First Financial Bank, NA v.                       Foreclosure                Crawford County Circuit                      Pending
               Southeastern Illinois                                                        Clerk                                        On appeal
               Counseling Centers, Inc.                                                     100 Douglas Street
                                                                                                                                         Concluded
               19-CH-2                                                                      Robinson, IL 62454


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case 19-60025-lkg                      Doc 1         Filed 02/05/19                Page 39 of 60
 Debtor        Southeastern Illinois Counseling Centers, Inc.                                               Case number (if known)



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Bankruptcy Clinic, PC
                 2006 Broadway Street                                Attorney Fees - $8,500
                 Mount Vernon, IL 62864                              Filing Fees - $335                                        11/27/2018          $8,835.00

                 Email or website address
                 mtvernon.bankruptcyclinic@gmail.c
                 om

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                    Dates transfers    Total amount or
                                                                                                                          were made                   value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
                Address                                          payments received or debts paid in exchange                was made                  value
       13.1                                                      Office furniture that was used in the
       .    Wayne County                                         former facility located at Wayne County
                708 Mental Health Board                          Family Counseling Center was sold to
                301 E. Main Street                               another agency which took over                             December 10,
                Fairfield, IL 62837                              operation of that center                                   2018                   $5,000.00

                Relationship to debtor
                None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 40 of 60
 Debtor       Southeastern Illinois Counseling Centers, Inc.                                            Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.2                                                      Sold real estate located at 504 Micah
       .                                                         Drive, Olney, IL for $90,000; after
               Tom Fehrenbacher                                  mortgage and outsanding liens and loans
               Olney, IL                                         were paid off, debtor cleared $3,104                    October 2017               $90,000.00

               Relationship to debtor
               None


       13.3                                                      Sold a 2000 Buick Century with
       .    Name Unknown                                         significant problems that otherwise
                                                                 needed to be salvaged or scrapped                       February 2018                  $200.00

               Relationship to debtor
               None


       13.4                                                      Jasper County Health Department is now
       .                                                         the SUPR Provider and Record Custodian
               Jasper County Health                              for the clinical files from Southeastern
               Department                                        Illinois Counseling Center's Crawford
               Behavioral Health                                 Family Counseling Center's location AND
               106 East Edwards                                  the Richland Family Counseling Center
               Newton, IL 62448                                  locations                                               December 2018                      $0.00

               Relationship to debtor
               SUPR Provider & Record
               Custodian


       13.5                                                      Lawrence County Health Department is
       .                                                         now the SUPR Provider and Record
               Lawrence County Health                            Custodian for the clinical files from
               Department                                        Southeastern Illinois Counseling Center's
               11020 State Route 250                             Lawrence Family Counseling Center
               Lawrenceville, IL 62439                           location                                                January 2019                       $0.00

               Relationship to debtor
               SUPR Provider & Record
               Custodian


       13.6                                                      Egyptian Health Department is now the
       .                                                         SUPR Provider and Record Custodian for
               Eqyptian Health Department                        the clinical files from Southeastern
               1412 US 45 North                                  Illinois Counseling Center's Wayne
               Eldorado, IL 62930                                Family Counseling Center location                       January 2019                       $0.00

               Relationship to debtor
               SUPR Provider & Record
               Custodian


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 19-60025-lkg                    Doc 1        Filed 02/05/19             Page 41 of 60
 Debtor        Southeastern Illinois Counseling Centers, Inc.                                           Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     Clay Family Counseling Center                                                                             01/01/16 -10/03/18
                 901 West Third (R. 2 Box 1)
                 Flora, IL 62839

       14.2.     Crawford Family Counseling Center                                                                         01/01/16 -10/03/18
                 204 West Highland
                 Robinson, IL 62454

       14.3.     Lawrence Family Counseling Center                                                                         01/01/16 - 10/03/18
                 1501 Olive
                 Lawrenceville, IL 62439

       14.4.     Richland Family Counseling Center                                                                         01/01/16 - 10/11/17
                 Drawer M
                 Olney, IL 62450

       14.5.     Wabash Family Counseling Center                                                                           01/01/16 - 03/31/17
                 602 East Fifth
                 Mount Carmel, IL 62863

       14.6.     Wayne Family Counseling Center                                                                            01/01/16 - 10/03/18
                 407 N Basin (RR3 - Box 770)
                 Fairfield, IL 62837

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care
       15.1.     Richland Family Counseling                      Behavioral health counseling                                           1,000 - 1,500
                 Center                                                                                                                 (estimated)
                 106 Edwards Street
                                                                 Location where patient records are maintained (if different from       How are records kept?
                 Newton, IL 62448                                facility address). If electronic, identify any service provider.
                                                                 Jasper County Health Dept.                                             Check all that apply:
                                                                 106 Edwards Street
                                                                 Newton, IL 62448
                                                                 (per arrangements made in conjunction with Illinois
                                                                 Dept. of Human Services, patient records were
                                                                 transferred to an alternative counseling agency; this
                                                                 was due to debtor's pending insolvency)
                                                                                                                                           Electronically
                                                                                                                                           Paper

       15.2.     Crawford Family Counseling                      Behavioral health counseling                                           700 - 800 (estimated)
                 Center
                 204 W. Highland
                                                                 Location where patient records are maintained (if different from       How are records kept?
                 Robinson, IL 62454                              facility address). If electronic, identify any service provider.
                                                                 Jasper County Health Dept.                                             Check all that apply:
                                                                 106 Edwards Street
                                                                 Newton, IL 62448
                                                                 (per arrangements made in conjunction with Illinois
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                     Case 19-60025-lkg                    Doc 1        Filed 02/05/19             Page 42 of 60
 Debtor        Southeastern Illinois Counseling Centers, Inc.                                           Case number (if known)



                 Facility name and address                       Nature of the business operation, including type of services       If debtor provides meals
                                                                 the debtor provides                                                and housing, number of
                                                                                                                                    patients in debtor’s care
                                                                 Dept. of Human Services, patient records were
                                                                 transferred to an alternative counseling agency; this
                                                                 was due to debtor's pending insolvency)
                                                                                                                                       Electronically
                                                                                                                                       Paper

       15.3.     Clay Family Counseling                          Behavioral health counseling                                       450 - 550 (estimated)
                 Center
                 901 W. 3rd
                                                                 Location where patient records are maintained (if different from   How are records kept?
                 Flora, IL 62839                                 facility address). If electronic, identify any service provider.
                                                                 These records remain in the Flora office; however,                 Check all that apply:
                                                                 arrangements have been made to transfer these
                                                                 records to the following location pending Heartland's
                                                                 attempts to secure storage space for the following:

                                                                 Heartland Human Services
                                                                 1200 N. Fourth Street
                                                                 PO Box 1047
                                                                 Effingham, IL 62401
                                                                 (per arrangements made in conjunction with Illinois
                                                                 Dept. of Human Services, patient records will be
                                                                 transferred to this alternative counseling agency)
                                                                                                                                       Electronically
                                                                                                                                       Paper

       15.4.     Lawrence Family Counseling                      Behavioral health counseling                                       700 - 800 (estimated)
                 Center
                 1501 Olive
                                                                 Location where patient records are maintained (if different from   How are records kept?
                 Lawrenceville, IL 62439                         facility address). If electronic, identify any service provider.
                                                                 Lawrence Family Counseling Center                                  Check all that apply:
                                                                 1501 Olive
                                                                 Lawrenceville, IL 62439
                                                                 (per arrangements made in conjunction with Illinois
                                                                 Dept. of Human Services, patient records were
                                                                 transferred to an alternative counseling agency; this
                                                                 was due to debtor's pending insolvency)
                                                                                                                                       Electronically
                                                                                                                                       Paper

       15.5.     Wayne Family Counseling                         Behavioral health counseling                                       750 - 850 (estimated)
                 Center
                 407 N. Basin
                                                                 Location where patient records are maintained (if different from   How are records kept?
                 Fairfield, IL 62837                             facility address). If electronic, identify any service provider.
                                                                 Egyptian Health Department                                         Check all that apply:
                                                                 1412 US 45 North
                                                                 Eldorado, IL 62930
                                                                 (per arrangements made in conjunction with Illinois
                                                                 Dept. of Human Services, patient records were
                                                                 transferred to an alternative counseling agency; this
                                                                 was due to debtor's pending insolvency)
                                                                                                                                       Electronically
                                                                                                                                       Paper


 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 19-60025-lkg                    Doc 1        Filed 02/05/19             Page 43 of 60
 Debtor        Southeastern Illinois Counseling Centers, Inc.                                           Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Debtor did collect personally identifiable information of patients via
                  its counseling services in the past; however, the majority of the
                  patient records and files have been turned over to alternative
                  counsel agencies pre-petition as set forth in SOFA #15 during the
                  two months preceding the filing of debtor's case
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Pension Plan, Mass Mutual                                                                  EIN:

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Mass Mutual                                     XXXX-                       Checking                 November 27,                          $0.00
                 DMS                                                                         Savings                  2018
                 1295 State Street                                                           Money Market
                 Springfield, MA 01111                                                       Brokerage
                                                                                             Other 401(k)
                                                                                          that was
                                                                                          administered
                                                                                          through Mass
                                                                                          Mutual by the
                                                                                          debtor for its
                                                                                          employees; there
                                                                                          was no money in
                                                                                          this account to be
                                                                                          distributed




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 19-60025-lkg                    Doc 1        Filed 02/05/19             Page 44 of 60
 Debtor        Southeastern Illinois Counseling Centers, Inc.                                           Case number (if known)



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was           Last balance
                 Address                                         account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.2.     First Financial Bank                            XXXX-0597                   Checking                 Account was a                        $0.00
                 One First Financial Plaza                                                   Savings
                                                                                                                      "Client Fee
                 Terre Haute, IN 47807                                                                                Account".
                                                                                             Money Market
                                                                                                                      Closed
                                                                                             Brokerage
                                                                                                                      10/29/2018 with a
                                                                                             Other                    zero balance

       18.3.     First Financial Bank                            XXXX-9180                   Checking                 Account was                          $0.00
                 PO Box 2122                                                                 Savings
                                                                                                                      business and
                 Terre Haute, IN 47802                                                                                personal
                                                                                             Money Market
                                                                                                                      property account
                                                                                             Brokerage
                                                                                                                      - closed on
                                                                                             Other                    01/10/19


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 45 of 60
 Debtor      Southeastern Illinois Counseling Centers, Inc.                                             Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Mary Buck                                                                                                                  Maintained all
                    202 Ladue Drive                                                                                                            bookkeeping
                    Mount Carmel, IL 62863                                                                                                     records for the
                                                                                                                                               business dating
                                                                                                                                               back to the late
                                                                                                                                               1980's until the date
                                                                                                                                               of filing
       26a.2.       Leymone Hardcastle & Co. Ltd                                                                                               Financial
                    Certified Public Accountants                                                                                               statements for fiscal
                    PO Box 67                                                                                                                  year ended June 30,
                    Flora, IL 62839                                                                                                            2017; 2016/2017 tax
                                                                                                                                               returns

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 46 of 60
 Debtor      Southeastern Illinois Counseling Centers, Inc.                                             Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Leymone Hardcastle & Co, Ltd                                                                                         2015, 2016, 2017
                    PO Box 67
                    Flora, IL 62839

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Mary Buck
                    202 Ladue Drive
                    Mount Carmel, IL 62863

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       State of Illinois - Attorney General
                    500 S. Second Street
                    Springfield, IL 62701
       26d.2.       Illinois Dept of Human Services
                    823 East Monroe
                    Springfield, IL 62701

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Glenn Jackson
       .                                                                                     06/30/2017              Replacement values

                Name and address of the person who has possession of
                inventory records
                Mary Buck
                202 Ladue Drive
                Mount Carmel, IL 62863


       27.2 Glenn Jackson                                                                                            Value of items based on age and
       .                                                                                     12/30/2018              current condition

                Name and address of the person who has possession of
                inventory records
                Glenn Jackson
                103 North Hubble Drive
                Mount Erie, IL 62446


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 47 of 60
 Debtor      Southeastern Illinois Counseling Centers, Inc.                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Glenn Jackson                                  103 North Hubble Drive                              Executive Director                    N/A
                                                      Mount Erie, IL 62446



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Mary Buck                                      202 Ladue Drive                                     Director of Fiscal               1983 - 11/18
                                                      Mount Carmel, IL 62863                              Services

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Jennifer Oesch                                 5080 N. Passport Rd.                                Director of Human                2012 - 11/18
                                                      Noble, IL 62868                                     Relations

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Karen Free                                                                                         Board member                     2016 - 2017


       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Tom Carter                                                                                         Board Member                     2016 - 2017


       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Sue Ann Quayle                                                                                     Board Member                     2016 - 2017



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 19-60025-lkg                   Doc 1         Filed 02/05/19             Page 48 of 60
 Debtor      Southeastern Illinois Counseling Centers, Inc.                                             Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 5, 2019

 /s/ Glenn Jackson                                                      Glenn Jackson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Executive Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 19-60025-lkg                  Doc 1     Filed 02/05/19         Page 49 of 60
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re       Southeastern Illinois Counseling Centers, Inc.                                                   Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     8,500.00
             Prior to the filing of this statement I have received                                        $                     8,500.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 5, 2019                                                            /s/ Jay B. Howd
     Date                                                                        Jay B. Howd 6208980
                                                                                 Signature of Attorney
                                                                                 Bankruptcy Clinic, PC
                                                                                 2006 Broadway Street
                                                                                 Mount Vernon, IL 62864
                                                                                 1-618-315-6600 Fax: 1-618-315-6603
                                                                                 mtvernon.bankruptcyclinic@gmail.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                     Case 19-60025-lkg                  Doc 1         Filed 02/05/19   Page 50 of 60




                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re      Southeastern Illinois Counseling Centers, Inc.                                                Case No.
                                                                                  Debtor(s)               Chapter    7




                                                        VERIFICATION OF CREDITOR MATRIX



                        I, the Executive Director of the corporation named as the debtor in this case, hereby

            verify that the attached list of creditors is true and correct to the best of my knowledge and that it

            corresponds to the creditors listed in our schedules.




 Date:       February 5, 2019                                          /s/ Glenn Jackson
                                                                       Glenn Jackson/Executive Director
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
    Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 51 of 60



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            Aarah, Slichenmyer
            1308 Margo Street
            Olney, IL 62450


            Aflac
            1932 Wynnton Road
            Columbus, GA 31999


            Alvin Ewing
            709 Laurel
            Fairfield, IL 62837


            Ameren Illinois
            Credit & Collections
            2105 E State Route 104
            Pawnee, IL 62558


            Ameren Illinois
            PO Box 88034
            Chicago, IL 60680


            Andrea Baker
            1403 W. Mack
            Olney, IL 62450


            AT & T Mobility
            PO Box 6463
            Carol Stream, IL 60197


            Attorney Barbara A. Weiner, LLC
            600 Central Ave #325
            Highland Park, IL 60035


            Bertram Pharmacy
            1300 North Allen Street
            Mechanicsburg, IL 62545


            Bradley Musgrave
            208 W. Main Street
            Oblong, IL 62449


            Call Center Plus
            832 W 1455 North
            Logan, UT 84321
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 52 of 60




        Carla Kuhl
        5761 Old Ingraham Rd.
        Ingraham, IL 62434


        Carrie Parker
        911 Landes Street
        Mount Carmel, IL 62863


        Chrysler Capital
        Attention: Bankruptcy Dept.
        PO box 961278
        Fort Worth, TX 76161


        City of Fairfield
        109 Northeast Second Street
        Fairfield, IL 62837


        City of Flora
        PO Box 249
        Flora, IL 62839


        City of Lawrenceville
        PO Box 557
        Lawrenceville, IL 62439


        City of Olney
        Water Dept.
        300 South Whittle Avenue
        Olney, IL 62450


        Connie Hosmer
        PO Box 562
        Olney, IL 62450


        Crawford County Circuit Clerk
        100 Douglas Street
        Robinson, IL 62454


        Cynthia Lawson
        1767 Cedar Lane
        Sumner, IL 62466


        Data Management Shredding
        PO Box 3093
        Terre Haute, IN 47803
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 53 of 60




        David Judy
        397 E. Small Lane Rd.
        Noble, IL 62868


        Donna Harris
        1310 S. Linn Street
        Olney, IL 62450


        Eagleson Automotive
        520 South Whittle Avenue
        PO Box 157
        Olney, IL 62450


        Fehrenbacher LLC
        1500 South Whittle Avenue
        PO Box 539
        Olney, IL 62450


        First Financial Bank
        PO Box 2122
        Terre Haute, IN 47802


        Flat Rock Telephone Co-Op
        PO Box 147
        Flat Rock, IL 62427


        Frontier
        PO Box 740407
        Cincinnati, OH 45274


        Gilbert Tennyson
        507 East Center Street
        Fairfield, IL 62837


        Glenn Jackson
        103 North Hubble Drive
        Mount Erie, IL 62446


        Gosnell Borden Enloe Sloss &
        McCullough, Ltd.
        815 12th Street
        PO Box 737
        Lawrenceville, IL 62439
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 54 of 60




        Health Alliance
        3310 Field South Drive
        Champaign, IL 61822


        Health Alliance Medical Plan
        1677 Reliable Parkway
        Chicago, IL 60686


        Illinois Department of Labor
        900 South Spring Street
        Springfield, IL 62704


        Illinois Dept of Empl. Security
        Bankruptcy Section
        401 South State St., 4th Floor
        Chicago, IL 60605


        Illinois Dept of Labor
        Regional Office Building
        2309 W. Main St., Ste. 115
        Marion, IL 62959


        Illinois Gas Company
        PO Box 490
        Olney, IL 62450


        Internal Revenue Service
        PO Box 7346
        Philadelphia, PA 19101-7346


        James R. Tarpley II
        1023 West Butler
        Olney, IL 62450


        Jane Thompson-Smith
        PO Box 141
        Noble, IL 62868


        Jennifer Oesch
        5080 N. Passport Rd.
        Noble, IL 62868
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 55 of 60




        Johnston Sanitation
        c/o Chris Johnston
        PO Box 70
        Fairfield, IL 62837


        K & K Janitorial Services
        115 West 6th Street
        Flora, IL 62839


        Karen Hilliard
        431 Brian Drive
        Olney, IL 62450


        Kathy Stokes
        1416 6th Street
        Lawrenceville, IL 62439


        Kent Karcher
        5272 E. US 50
        Sumner, IL 62466


        Kimberly Musgrave
        208 W. Main Street
        Oblong, IL 62449


        Lawrence Co Circuit Clerk/Recorder
        Lawrence County Courthouse
        1100 State Street
        Lawrenceville, IL 62439


        Lawrence County Clerk & Recorder
        Lawrence County Courthouse
        1100 State Street
        Lawrenceville, IL 62439


        Lemond Chevrolet
        412 East Main Street
        Fairfield, IL 62837


        Leymone Hardcastle & Co, Ltd
        PO Box 67
        Flora, IL 62839
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 56 of 60




        Linda Hungerford MD
        2516 Buckhorn Road
        Sumner, IL 62466


        Marathon Tire Service
        220 North West Street
        Olney, IL 62450


        Martha Stephens
        508 W. Illinois
        Oblong, IL 62449


        Mary Buck
        202 Ladue Drive
        Mount Carmel, IL 62863


        Mass Mutual
        DMS
        1295 State Street
        Springfield, MA 01111


        Mass Mutual
        PO Box 219062
        Kansas City, MO 64121


        Matthew Bender & Co
        28544 Network Place
        Chicago, IL 60673


        Megan Calvert
        213 N. Dorsey Rd.
        Robinson, IL 62454


        Melody Fore
        616 N. Washington Street
        Olney, IL 62450


        Micropower
        923 South 5th Street
        Springfield, IL 62703


        Micropower Computer Systems
        923 South 5th Street
        Springfield, IL 62703
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 57 of 60




        Miller Office Equipment
        PO Box 204
        Olney, IL 62450


        Miranda Donaldson
        2035 Co Rd 350E
        West Salem, IL 62476


        Mt. Carmel Public Utility Co
        316 Market Street
        Mount Carmel, IL 62863


        New Wave Communications
        PO Box 9001060
        Louisville, KY 40290


        Olde Print Shoppe
        1314 East Main Street
        Olney, IL 62450


        Paras Harshawat & Assoc.
        Harsha Outpatient Services, LLC
        4733 South 7th Street
        Terre Haute, IN 47802


        Rebecca Buffington
        911 E. South Street
        Olney, IL 62450


        Renae Robertson
        1594 Co Hwy 8
        Fairfield, IL 62837


        Renee Patterson
        4980 N. Passport Rd.
        Noble, IL 62868


        Republic Services
        12820 Cumminsville Road
        Pimento, IN 47866


        Richland Co Circuit Clerk/Recorder
        103 West Main Street, #21
        Olney, IL 62450-2170
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 58 of 60




        Richland Residences, Inc. NFP
        Drawer M
        Olney, IL 62450


        Robin Stumborg
        100 N. 1st St SW
        Clay City, IL 62824


        Robinson Palestine Water Commission
        PO Box 735
        Robinson, IL 62454


        Santander Consumer USA
        PO Box 961245
        Fort Worth, TX 76161


        Save A Lot
        118 East York Street
        Olney, IL 62450


        Secretary of State of Illinois
        License Renewal
        3701 Winchester Road
        Springfield, IL 62707


        Secretary of State of Illinois
        213 State Capitol
        Springfield, IL 62756


        Shari Winter
        13 Esther Rd
        Fairfield, IL 62837


        Summer Holshouser
        504 East Market Street
        Pottsville, PA 17901


        Synchrony Bank
        Attn Bankruptcy Department
        PO Box 965061
        Orlando, FL 32896-5061


        Tamera Hayes
        592 Brady Mountain Cutoff
        Royal, AR 71968
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 59 of 60




        Tena Young
        107 West King
        Fairfield, IL 62837


        Terminix
        PO Box 742592
        Cincinnati, OH 45274


        Terminix International
        PO Box 616
        Mattoon, IL 61938


        The AME Group
        Computer Support & Services
        6001 East Old Hwy 50
        Vincennes, IN 47591


        The Estate of Eugene S. Kostiuk MD
        c/o Karen Stevens
        4987 East Lakeview Lane
        Olney, IL 62450


        The Hanover Insurance Group
        PO Box 580045
        Charlotte, NC 28258


        The Wellness Loft, Inc.
        PO Box 1739
        Effingham, IL 62401


        Tom Fehrenbacher
        PO Box 539
        Olney, IL 62450


        Tony Weston
        DBA Weston's Lawn Equipment
        10653 Kaskaskia Lane
        Lawrenceville, IL 62439


        Traci Yarber
        9042 Orchard Rd.
        Lawrenceville, IL 62439
Case 19-60025-lkg   Doc 1   Filed 02/05/19   Page 60 of 60




        USDA Rural Development
        Centralized Servicing Center
        PO Box 66506
        Saint Louis, MO 63166


        Visa
        PO Box 4521
        Carol Stream, IL 60197


        Visa Card Services
        PO Box 875852
        Kansas City, MO 64187


        Wabash County Clerk & Recorder
        401 North Market Street
        Mount Carmel, IL 62863


        Wal Mart Community / SYNCHB
        PO Box 530934
        Atlanta, GA 30353


        Wayne County 708 Board
        301 E. Main, Suite 203
        Fairfield, IL 62837


        Westons Lawn Service
        9716 Weston Road
        Sumner, IL 62466


        Wex Bank
        PO Box 6293
        Carol Stream, IL 60197


        Williams Brothers Healthcare
        1029 East Main Street
        Olney, IL 62450


        Wright, Shagley & Lowery, PC
        500 Ohio Street
        PO Box 9849
        Terre Haute, IN 47807-3517


        WWTF - City of Robinson
        PO Box 188
        Robinson, IL 62454
